            Case 4:20-cv-01198-JM Document 9 Filed 04/12/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

UNITED STATES OF AMERICA                                                                PLAINTIFF

v.                                CASE NO. 4:20CV01198 JM

$96,800.00 IN U.S. CURRENCY
$9,300.00 IN U.S. CURRENCY
$9,000.00 IN U.S. CURRENCY                                                           DEFENDANTS

GABRIEL CORRAL                                                                          CLAIMANT

                                  ORDER OF FORFEITURE

       The United States of America’s unopposed motion for an order of forfeiture (ECF No. 8)

is GRANTED. The Court now orders as follows:

       1.      $76,800.00 of Defendant $96,800.00 in U.S. Currency is ordered forfeited to the

United States. Defendant $9,300.00 in U.S. Currency and Defendant $9,000.00 are also ordered

forfeited to the United States.

       2.      $20,000.00 of Defendant $96,800.00 is dismissed with prejudice.

       3.      Each party will bear its own fees and costs.

       4.      The Court shall retain jurisdiction for purposes of enforcing the terms of the parties’

settlement agreement.

       5.      The clerk is directed to close the case.

       IT IS SO ORDERED this 12th day of April 2021.




                                                      James M. Moody, Jr.
                                                      United States District Judge
